Order entered July 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00525-CV

                                 DONALD DAVIS, Appellant

                                               V.

                              ATTORNEY GENERAL, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-05-01417-T

                                           ORDER
       We GRANT appellant’s motion to supplement the clerk’s record and ORDER Dallas

County District Clerk Felicia Pitre to file, no later than August 17, 2015, a supplemental clerk’s

record containing the items listed in the attached motion and, if any items cannot be located,

written verification of such. We also GRANT appellant’s second motion for extension of time to

file brief and motion for “suspension of appellate rules requiring multiple copies of motions,

briefs, etc.” We ORDER appellant to file his brief no later than September 16, 2015 and

DIRECT the Clerk of the Court to accept the original of any document filed by appellant even if

not accompanied by the required unbound copy. See TEX. R. APP. P. 2.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE